08-5717-ag
         Volaj v. Holder
                                                                                         BIA
                                                                            Gordon-Uruakpa, IJ
                                                                                A098 906 310
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 11 th day of December, two thousand                nine.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                BARRINGTON D. PARKER,
 9                REENA RAGGI,
10                         Circuit Judges.
11       ______________________________________
12
13       ARTA VOLAJ,
14                Petitioner,
15
16                         v.                                   08-5717-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL, *
20                Respondent.
21       ______________________________________

                  *
               Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
 1
 2   FOR PETITIONER:        Linda L. Foster, Fresh Meadows,
 3                          NY.
 4
 5   FOR RESPONDENT:        Tony West, Assistant Attorney
 6                          General; John S. Hogan, Senior
 7                          Litigation Counsel; Edward E.
 8                          Wiggers, Trial Attorney, Office of
 9                          Immigration Litigation, United
10                          States Department of Justice,
11                          Washington, DC.
12
13       UPON DUE CONSIDERATION of this petition for review of a

14   Board of Immigration Appeals (“BIA”) decision, it is hereby

15   ORDERED, ADJUDGED, AND DECREED, that the petition for review

16   is DENIED.

17       Arta Volaj, a native and citizen of Albania, seeks

18   review of an October 29, 2008 order of the BIA affirming the

19   April 6, 2006 decision of Immigration Judge (“IJ”) Vivienne

20   E. Gordon-Uruakpa, which denied her application for asylum,

21   withholding of removal, and relief under the Convention

22   Against Torture (“CAT”).    In re Arta Volaj, No. A098 906 310

23   (B.I.A. Oct. 29, 2008), aff’g No. A098 906 310 (Immig. Ct.

24   N.Y. City April 6, 2006).    We assume the parties’

25   familiarity with the underlying facts and procedural history

26   of this case.

27       When, as here, the IJ’s decision rests on multiple

28   alternate grounds and the BIA adopts and affirms that


                                    2
1    decision without expressly addressing each of the grounds,

2    we review the entire IJ decision and need not confine our

3    review to the grounds expressly addressed by the BIA.            Ming

4    Xia Chen v. BIA, 435 F.3d 141, 144 (2d Cir. 2006).         We

5    review the agency’s factual findings under the substantial

6    evidence standard. 8 U.S.C. § 1252(b)(4)(B); see also

7    Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).         We

8    review de novo questions of law and the application of law

9    to undisputed fact.   See, e.g., Secaida-Rosales v. INS, 331

10   F.3d 297, 307 (2d Cir. 2003).

11       Substantial evidence supports the IJ’s conclusion that,

12   because of changed country conditions in Albania, Volaj’s

13   fear of future persecution is not well-founded.      See

14   Hoxhallari v. Gonzales, 468 F.3d 179, 187 (2d Cir. 2006).

15   Even if an applicant establishes that she endured past

16   persecution, the presumption of a well-founded fear that

17   arises upon such a showing may be rebutted if the IJ finds

18   that there has been a fundamental change in circumstances

19   such that the applicant no longer has a well-founded fear of

20   persecution in her country of nationality on account of one

21   of the five statutory grounds.      8 C.F.R. § 1208.13(b)(1).

22       Here, the IJ reasonably found, based on Volaj’s


                                     3
1    testimony, that even if Volaj suffered past persecution, her

2    fear of future persecution was not well-founded.   Volaj’s

3    asylum claim was based on persecution she and other members

4    of the Democratic Party suffered at the hands of the

5    Socialist commune leader in their area.   Yet, as the IJ

6    found, because that commune leader no longer held a position

7    of power, and the position was filled by a member of the

8    Democratic Party, Volaj’s fear of persecution was not

9    objectively reasonable.   The IJ reasonably found that

10   because the police in her area work for the commune leader,

11   Volaj would have redress were police to mistreat her.      Under

12   these circumstances, the IJ did not err in denying Volaj’s

13   asylum application.   See Hoxhallari, 468 F.3d at 187; Jian

14   Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005).

15       Although Volaj argues that more recent elections in

16   Albania have returned control of many local governments to

17   the Socialist Party, “there is no doubt that there has been

18   a fundamental change in the political structure and

19   government of Albania,” notwithstanding that “Democrats have

20   not been continuously in power,” and thus the IJ’s finding

21   of changed country conditions in Albania is adequate.

22   Hoxhallari, 468 F.3d at 188.

23       Because the issue of changed country conditions is

                                    4
1    dispositive of Volaj’s asylum claim, we do not address

2    whether the persecution she allegedly suffered had a

3    sufficient nexus to a protected ground.

4        For the foregoing reasons, the petition for review is

5    DENIED. Having completed our review, we DISMISS the

6    petitioner's pending motion for a stay of removal as moot.

 7
 8                              FOR THE COURT:
 9                              Catherine O’Hagan Wolfe, Clerk
10
11
12                              By:___________________________




                                  5